Citation Nr: 0325468	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-04 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for post-traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This matter comes before the Board on appeal from an August 
2001 rating decision of the St. Louis, Missouri, Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for PTSD, with assignment of a 50 percent 
disability rating.  

The Board notes that in a May 2002 substantive appeal (Form 
9), the veteran requested a hearing before a Veterans Law 
Judge.  In a subsequent April 2003 statement, the veteran 
cancelled his request for a hearing.

On appeal the veteran has raised the issue of entitlement to 
a total disability evaluation based upon individual 
unemployability.  This issue, however, is not currently 
developed or certified for review.  Accordingly, it is 
referred to the RO for appropriate action.


REMAND

The Board finds that the issue of an increased initial rating 
for PTSD warrants further development by the RO.

The veteran has alleged that he is unable to work due to his 
PTSD.  In various statements from the veteran's private 
psychologist, Dr. H. R. Davidson, it has been reported that 
the veteran is not capable of working.  Specifically, in July 
1999, February 2000 and November 2001 statements received 
from Dr. Davidson, it was stated that the veteran 
demonstrated gross impairment in his thought processes with 
an impaired ability to communicate.  It was reported that the 
veteran experienced suicidal ideation, paranoia, and impaired 
impulse control with unprovoked irritability and 
explosiveness.  In the November 2001 statement, it was noted 
that the veteran has not worked since 1977.  

The veteran underwent a VA psychiatric examination in 
February 2000.  He claimed to have some hallucinations and 
periodic suicidal thoughts.  He seemed to have trouble 
remembering facts.  He reported poor impulse control and poor 
peer relationships.  He felt paranoid and was withdrawn and 
seclusive.  The examiner provided a global assessment of 
functioning (GAF) scale score of 45 (which, according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 
represents serious impairment in social, occupational, or 
school functioning).  

The veteran reported for a VA psychiatric examination in 
October 2001, however, the examination report did not address 
Dr. Davidson's assertions that he is unemployable due to his 
PTSD. On mental status examination, the veteran revealed no 
impairment of thought process or communication.  He reported 
no delusions, hallucinations, or suicidal or homicidal ideas.  
He showed no obsessive or ritualistic behavior.   He did not 
report any panic attacks and only occasional depression and 
sleep impairment.  The diagnosis was PTSD.  A GAF score of 45 
was assigned.

There is a direct contrast between the symptoms reported by 
Dr. Davidson and those reflected on the 2000 VA examination 
and that shown by the VA outpatient treatment records and the 
2001 VA examination report.  Based on the inconsistent 
evidence of record, the Board determines that further VA 
psychiatric examination is necessary.  

Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  Ask the veteran to sign a release 
authorizing VA to request his mental 
health treatment records from Dr. Harry 
R. Davidson at 8204 Ash Avenue, Raytown, 
Missouri 64138.  In requesting these 
records, please advise Dr. Davidson that 
actual treatment records are needed, not 
just letters summarizing the veteran's 
treatment.

If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be given an opportunity to 
submit any records not obtained.

2.  Obtain the veteran's mental health 
treatment records from the VA Medical 
Center in Kansas City for treatment 
received since March 2002.  Continue to 
request these VA records, either until 
the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  After obtaining the above treatment 
records or allowing the veteran an 
appropriate opportunity to submit any 
records not obtained, schedule the veteran 
for a comprehensive examination by a board 
of two VA psychiatrists.  The entire 
claims folder, to include a complete copy 
of this REMAND must be made available to, 
and be reviewed by, the physicians 
designated to examine the appellant.  

All necessary tests and studies, to 
include psychological testing, if 
appropriate, should be accomplished, and 
all clinical findings should be reported 
in detail.  The examiners must comment as 
to the degree to which the veteran's PTSD 
affects his ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which the 
psychiatric symptoms result in reduction 
in initiative, productivity, flexibility, 
efficiency and reliability levels 
(industrial impairment).  The examiners 
should assign a GAF score.  

The examiners should also specifically 
comment upon Dr. Davidson's opinion that 
the veteran's psychiatric impairment 
renders him unemployable.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth in 
a typewritten report.

4.  After ensuring that the examination 
report is adequate, readjudicate the 
veteran's claim, with consideration of 
the applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.   The appellant's cooperation in 
VA's efforts is both critical and appreciated.  However, the 
veteran is further advised that his failure to report for any 
scheduled examinations without good cause may result in a 
claim being considered on the evidence now of record or 
denied.

This claim must be afforded expeditious treatment.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




